t c memo united_states tax_court thomas c sandoval jr petitioner v commissioner of internal revenue respondent docket no filed date thomas c sandoval jr pro_se brlizabeth owen for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined a dollar_figure deficiency and a dollar_figure sec_6662 a penalty relating to petitioner’s federal income taxes unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all - - rule references are to the tax_court rules_of_practice and procedure after concessions the remaining issues are whether petitioner may deduct certain expenses relating to his residential real_estate has net operating losses to offset a portion of his taxable_income is allowed a depreciation deduction for property purportedly used in his trade_or_business and is liable for a sec_6662 penalty relating to negligence findings_of_fact petitioner resided in san antonio texas at the time he filed his petition during the year in issue petitioner was married to bobbie j sandoval was the sole_proprietor of allied electric and air conditioning co allied electric an electric and air conditioning business and was the owner of real_estate in san antonio located pincite seabrook drive seabrook indiana indiana and a duplex pincite and el monte boulevard el monte seabrook indiana and el monte were purchased in and respectively on petitioner’s federal_income_tax return received by respondent on date he omitted his rental activities incorrectly claimed single filing_status and did not review the - - return for accuracy dan mitchell a certified_public_accountant prepared petitioner’s tax_return respondent used a bank deposit analysis to reconstruct petitioner’s income relating to allied electric disallowed dollar_figure of schedule c profit or loss from business deductions relating to allied electric and determined a deficiency in petitioner’s taxes and a sec_6662 accuracy-related_penalty opinion i petitioner’s real_estate activities we sustain respondent’s determinations relating to petitioner’s residential properties petitioner had the burden_of_proof ’ yet presented unreliable documentary_evidence and contradictory testimony rule a a el monte el monte was not held_for_the_production_of_income armando pineda occupied the property for part of while petitioner’s daughter occupied it for the remainder of the year there is no credible_evidence 1ie rent payments lease agreements canceled checks general ledgers etc establishing that petitioner rented the property to those individuals depreciation and maintenance_expenses relating to a residence ‘ sec_7491 is not applicable to this case q4e- occupied on a rent-free basis are not deductible prince 35_tc_974 b seabrook and indiana in determining the allocation_of_basis between land and improvements for seabrook and indiana respondent relied on city government tax_assessment records petitioner complains that respondent should have used tax_assessment records for the years in which each property was purchased yet presented neither those records nor any other credible_evidence to rebut respondent’s determinations petitioner contends that he is entitled to a 15-year recovery_period for both seabrook and indiana respondent contends and we agree that the appropriate recovery_period for seabrook placed_in_service in is years 1ie the midpoint of the class_life asset depreciation system’s asset_depreciation_range which is years see 108_tc_384 sec_1 a - b income_tax regs revproc_77_10 1977_1_cb_548 the recovery_period for indiana placed_in_service in i sec_27 years sec_168 we also sustain respondent’s determination that petitioner received dollar_figure rental income relating to seabrook - - it allied electric business deductions a net_operating_loss carryforwards petitioner contends but failed to establish that his income is offset by net operating losses see jones v commissioner t cc holding that a taxpayer must prove the amount of the net_operating_loss carryforward deductions claimed and that his gross_income in other years did not offset those losses revd and remanded on other grounds 259_f2d_300 5th cir petitioner’s documentary_evidence consisted of his tax returns and a worksheet with figures differing from those on the returns see 71_tc_633 holding that tax returns alone do not establish a taxpayer’s entitlement to claimed deductions respondent concedes petitioner had eligible net operating losses of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively these losses were absorbed by income in carryback and carryover years prior to see sec_172 stating that net operating losses must be carried back years and the remaining portion carried forward years accordingly petitioner does not have a net_operating_loss carryforward in b additional business depreciation petitioner failed to establish that the lincoln town car was used for business purposes we conclude however that the -- - freuhauf vans trailer and the canopy were used in petitioner’s business accordingly depreciation_deductions relating to these items are allowed tiil negligence sec_6662 and b impose an accuracy-related_penalty on the portion of an underpayment_of_tax attributable to negligence petitioner contends that no tax_deficiency exists and blames his accountant for errors and omissions on his tax returns we are unpersuaded petitioner overstated his deductions underreported income failed to report his rental activities filed as single instead of married failed to review the return and had no reasonable_cause for any of these errors petitioner did not exercise due care in the filing of his return and thus is liable for the sec_6662 penalty contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decision will be entered under rule
